DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application is in condition for allowance except for the presence of claims 1-18 and 34-48 directed to species non-elected without traverse.  Accordingly, claims 1-18 and 34-48 been cancelled.

Drawings
The replacement drawings were received on 4/26/2022.  These drawings are acceptable.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections and thus the objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112 and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 11-15, filed 4/26/2022, with respect to claim 19 have been fully considered and are persuasive.  The rejection of 1/26/2022 has been withdrawn. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Day on 5/3/2022.
The application has been amended as follows: 
In claim 28, the phrase “a material that that expands” should read “a material that expands”

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 19, the closest prior art to the claimed invention is Frank (US 20160111260 A1), Heimel (US 20160002780 A1), and Bruning (US 20120048186 A1). Frank teaches a carrier for holding multiple substrates in a vertical orientation while passing through a coater that provides a coating on at least a front surface of the multiple substrates, the carrier comprising a frame with an aperture having a horizontal dimension and a vertical dimension, a bottom tap bar affixed to the frame and extending horizontally along a bottom portion of the aperture, a top tap bar affixed to the frame and extending horizontally along a top portion of the aperture. Frank also teaches the carrier comprises a plurality of vertical support bars, each comprising a length permitting engagement with both the top tap bar and the bottom tap bar while extending vertically across the aperture, a body region extending along the length of the vertical support bar, a plurality of slots in the body region, and a plurality of pins, each pin being configured to engage with a respective one of the plurality of slots. Heimel teaches a frame wherein the substrate is fixed by a substrate fixation assembly containing a flange region. Bruning teaches a recession (retainer) in a second frame to receive a first frame and be joined by screws (pins) passing through screw holes in the recess, and wherein the retainer has a chamfer (flange). However, the previously cited references fails to explicitly teach (a) a plurality of retainers wherein each pin is configured to engage with a respective one of the plurality of slots and of the plurality of retainers, each retainer comprising a retainer flange, the pin extending, in a direction orthogonal to the front surface, through the respective slot, and each substrate is positioned partially between the vertical support bar flange region of one of the plurality of vertical support bars and the retainer flange of one of the plurality of retainers, or (b) each pin is configured to engage with a respective one of the plurality of slots, the pin extending in a direction parallel to the front surface and orthogonal to the length of the vertical support bar, through the respective slot, the slots being configured to accommodate pins such that the pins secure the substrates against the body region of the vertical support bar between the flange region of the vertical support bar and the pin. Furthermore, there is no teaching, motivation, or suggestion to modify the aforementioned references to meet the limitations of claim 19. Therefore, claim 19 is allowed.
Claims 22-24, 26-29, and 31-33 depend on claim 19 and thus are allowed for the same reasons described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797